DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 7/20/2020. 

Claim Analysis
3.	Summary of Claim 1:
A resin composition comprising: 

a thermoplastic resin; 

glass balloons; 

and silica particles, 

wherein a ratio of a content of said glass balloons is 10% by mass or more and 30% by mass or less when a total content of said thermoplastic resin and said glass balloons is 100% by mass, 

and a ratio of a content of said silica particles is 0.02 parts by mass or more and 5 parts by mass or less when the total content of said thermoplastic resin and said glass balloons is 100 parts by mass.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US PG Pub 2001/0012862 A1 as listed on the IDS dated 7/20/2020) in view of Decker et al. (US PG Pub 2004/0241443 A1 as listed on the IDS dated 7/20/2020).
	Regarding claims 1, 4, 6 and 7, Maeda teaches liquid crystal polyester resin compositions comprising 100 parts by weight of a liquid crystal polyester resin thereby reading on the thermoplastic resin as required by the instant claim and 2 to 50 parts by weight of hollow glass spheres thereby reading on the glass balloons and the amount as required by the instant claim (claims 1 and 3).
	Maeda does not teach the silica particles and are further silent on the ratio of the silica particles to the total content of the thermoplastic resin.
	Decker et al. teach a silicon based powder coating composition comprising hollow glass particles [0031], polyester [0024] and silica, wherein the silica is present in a range from about 0.05 to 1% by weight thereby reading on the claimed range of 0.02 parts by mass or more and 5 parts by mass or less [0040]. Decker et al. offer the motivation of using the silica due to its ability to function as a flow additive and improve dry flow characteristics of the compositions [0040]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the silica of Decker et al. in the composition of Maeda, thereby arriving at the claimed invention.
	Regarding claims 3 and 5, Maeda teaches the average particle diameter of the glass balloon is 20 and 40 µm [0051-0054] thereby reading on the claimed range of 5 µm or more and 500 µm or less. 
	
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US PG Pub 2001/0012862 A1 as listed on the IDS dated 7/20/2020) in view of Decker et al. (US PG Pub 2004/0241443 A1 as listed on the IDS dated 7/20/2020) as set forth above for claims 1 and 3-7, and further in view of Kamo et al. (US PG Pub 2002/0193533 A1).
	Maeda in view of Decker et al. teach the thermoplastic resin composition as set forth above and incorporated herein by reference.
	Maeda in view of Decker et al. do not particularly teach the particle size for the silica as required by the instant claim.
	Kamo et al. teach resin compositions comprising a liquid crystal polyester, glass microfibers, and silica (claims 1 and 13 and Examples), wherein the silica has a preferred particle size of 5 to 50 nanometers [0100] thereby reading on the claimed range. Kamo et al. teach the motivation of using the fine particle size for the silica due to its ability to offer improved flame retardancy and impact resistance [0100]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the particle size of Kamo et al. for the silica in the composition of Maeda in view of Decker et al., thereby arriving at the claimed invention.
 	 
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763